DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 1 August 2021.
Claims 1 and 11 have been amended.
The 103 rejection of claims 1-20 has been overcome by amendments.
Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 August 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 October 2021 was filed after the mailing date of the Request for Reconsideration on 1 August 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 1 August 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 8 and 9 of their response, “Applicant respectfully submits that the claims recite an improvement to other technology or technical field, and also recite use of the ideas in a meaningful way beyond generally linking to a particular technological environment. For example, amended independent claim 1 recites many significant additional elements above and beyond what the Office Action identifies as the abstract idea: “determining, in real-time while a webpage for an item loads, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node.” Amended independent claims 11 recites similar limitations with many additional elements beyond what the Office Action identifies as the abstract idea.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of their claimed invention, and the grounds of the previous and current rejection.  First, with respect to the Applicant’s argument that the newly quoted amendment recite limitations beyond that the Office Action identifies as the 
The Applicant continues on page 9 of their response, “Applicant respectfully submits that “determining, in real-time while a webpage for an item loads, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With respect to claim 1, the Applicant has amended the claim to state, “determining, in real-time while a webpage for an item loads, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes.”  The Applicant has failed to provide a written description that would convey to one skilled in the art that they were in possession of the claimed invention at the time of filing.  In particular, the Applicant has failed to disclose determining, in real-time while a webpage for an item loads, a shipping speed to display to a user based at least in part on the second list of fulfillment nodes, and wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node.  The Applicant’s disclosure states in paragraph 102, “In a number of embodiments, the techniques described herein can advantageously provide a consistent user experience by determining shipping speed dynamically for each item using a centralized geo system (e.g., 310 (FIG. 3)) across different applications that query this information, such as item pages, search pages, etc. In various embodiments, the techniques described herein can dynamically determine whether to offer free two-day shipping while the page loads within very low latency response times. In many embodiments, the techniques described herein can perform the dynamic determinations based on current information, such as the capacity of the fulfillment nodes, the capacity of the carriers, the carrier pickup and delivery calendars, and other suitable information. In some embodiments, the techniques provided herein can beneficially reduce shipping costs while continuing to offer a very large number of items to most users with free two-day shipping. For example, over two million items can be offered with two-day shipping, although not Claim 11 recites similar elements and is rejected for similar reasons.  Claims 2-10 and 12-20 depend upon claims 1 and 11, and therefore are rejected for inheriting their deficiencies.  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker system in a database; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping speed; storing the mapping in the database; receiving a request comprising an input zip code and an input shipping time period; generating a response comprising a second list of fulfillment nodes based on the mapping stored in the database, such that each fulfillment node in the second list of fulfillment nodes can deliver to the input zip code via ground shipping within the input shipping time period; and determining, in real-time while a webpage for an item loads, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one 
The limitations of generating a list of fulfillment nodes in a fulfillment network; sending each fulfillment node in the first list of fulfillment nodes from the master system to a separate instance of a multi-threaded worker system as an input fulfillment node; generating a list of zip codes that the input fulfillment node can deliver to via ground shipping within the first shipping time period based at least in part on preliminary eligibility information and an evaluation of current factors; storing the lists of zip codes generated by the separate instances of the multithreaded worker system in a database; transforming the lists of zip codes stored in the database to generate a mapping from each zip code in the lists of zip codes to a list of fulfillment nodes that can deliver via ground shipping to the each zip code within the first shipping speed; storing the mapping in the database; receiving a request comprising an input zip code and an input shipping time period; generating a response comprising a second list of fulfillment nodes based on the mapping stored in the database; and determining a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node; as drafted, under the broadest reasonable interpretation, covers the performance of the limitations in the mind but for the recitation of generic computer elements, and the 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that apply or use the abstract idea with or by a particular machine.  The claims do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element 
The dependent claims 2-10 and 12-20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself.  In particular, the claims further recite eligibility information used to generate a list of zip codes that a list of fulfillment nodes can deliver to, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 2 and 12).  In addition, the claims further recite how the eligibility information is generated, that is consolidating a list of nodes to zip codes, which is deemed further reciting mental activity of evaluating and judgement, and thus recites an abstract idea in the grouping of “mental processes” (claims 3 and 13).  In addition, the claims further recite that the eligibility information is generated multiple times, and thus is merely a further narrowing of the field of use that does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 4 and 14).  In addition, the claims further recite factors used to generate lists of zip codes that a list of fulfillment nodes can deliver to, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 5-7 and 15-17).  In addition, the claims further recite the length of a shipping time, which is deemed merely a narrowing of the field of use, and does not integrate the abstract idea into a practical application or recite significantly more than the abstract idea itself (claims 8 and 18).  In addition, the claims further recite how often lists of zip codes are made and stored, which is 

Novelty/Non-Obviousness
Claims 1-20 are allowed over the prior art of record, however remain rejected under other statutes.  In particular, the combination of elements, along with the new amendment, “determining, in real-time while a webpage for an item loads, a shipping speed to display to a user for the item based at least in part on the second list of fulfillment nodes, wherein the shipping speed is set to two-day shipping when (1) a geo-classification for the item is an always two-day classification and (2) a node-level inventory for the item includes at least one fulfillment node of the fulfillment nodes in the fulfillment network that is in a two-day enabled fulfillment node,” renders the claims novel and non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
11 November 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628